UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6954



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus


LEE B. PHILLIPS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-93-331, CA-96-1347-HNM)


Submitted:   September 25, 1997           Decided:   October 9, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lee B. Phillips, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

To the extent that Appellant raises issues for the first time on

appeal, we decline to address the issues. See Muth v. United
States, 1 F.3d 246, 250 (4th Cir. 1993). Regarding Appellant's

claims of ineffective assistance of counsel and prosecutorial mis-

conduct that were raised in the district court, we have reviewed

the record and the district court's opinion and find no reversible
error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. Phillips, Nos. CR-93-331; CA-96-1347-HNM (D. Md. July 1,

1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2